SCHEDULE A to the Investment Sub-Advisory Agreement (as amended on September 19, 2013 and effective as of January 1, 2014) Series of Advisors Series Trust Annual Sub-Advisory Fee Rate as a Percentage of Fund’s Average Daily Net Assets Orinda SkyView Macro Opportunities Fund 1.00% ORINDA ASSET MANAGEMENT, LLC By:/s/ Craig M. Kirkpatrick Name:Craig M. Kirkpatrick Title:President CRESCAT PORTFOLIO MANAGEMENT, LLC By:/s/ Dan Hoskins Name:Dan Hoskins Title:Chief Compliance Officer ADVISORS SERIES TRUST As a Third Party Beneficiary, and as a party for purposes of Section 6, on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess Name:Douglas G. Hess Title:President A-1
